                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 JIMMY ZAVALA,

                              Plaintiff,
        v.
                                                                           ORDER
 J. WATERMAN, DEPUTY WARDEN WINKLESKI,
                                                                        18-cv-331-jdp
 KARTMAN, MS. SUTTER, KOOL, ANDERSON,
 NP MCARDLE, and L. ALSUM,

                              Defendants.


       Plaintiff Jimmy Zavala, appearing pro se, is an inmate at Wisconsin Secure Program

Facility. He alleges that defendant prison officials failed to properly treat him after he injured

his back working at his prison job. He brings claims under the Eighth Amendment and

Wisconsin negligence law.

       Defendant Sandra McArdle has filed a motion for summary judgment alleging that

Zavala failed to exhaust his administrative remedies, and both McArdle and the remaining

defendants (all of whom are represented by the state) have filed motions for summary judgment

on the merits. Zavala has filed two motions to amend his complaint, and a motion that he

styles as one to dismiss defendants McArdle and Jolinda Waterman as a sanction for their

alleged perjury in support of their summary judgment motions.

A. Motions to amend complaint

       Zavala has filed two motions to supplement or amend his complaint to add claims

against several of the defendants for knowingly sending him to an off-site MRI scan despite

knowing that he has metal rods in his back. Dkt. 69 and Dkt. 98.
       These are not proper motions to supplement his complaint under Federal Rule of Civil

Procedure 15(d) because Zavala says that the MRI happened in July 2016, well before he filed

his complaint. See Rule 15(d) (“On motion and reasonable notice, the court may, on just terms,

permit a party to serve a supplemental pleading setting out any transaction, occurrence, or

event that happened after the date of the pleading to be supplemented.” (emphasis added)).

       I can still consider his motions to be ones to amend the complaint under Rule 15(a)(2).

Although I “should freely give leave [to amend] when justice so requires” under this rule, I

conclude that it would be inappropriate to permit Zavala to expand the scope of his lawsuit

this far into the litigation. He filed his first motion to supplement in late October, only two

weeks before the dispositive motions deadline, and he filed his second motion on November

19, after the dispositive motions deadline. And these allegations are based on defendants’

actions in July 2016, more than two years before the amendments. So Zavala could have

amended his complaint much earlier, or even included these allegations in his original

complaint. This undue delay is reason to deny the motion because defendants would be

prejudiced by halting the progress of the case to redo summary judgment.

       Zavala suggests that he should be allowed to file these late amendments in part because

the court granted defendant McArdle’s requests to extend her deadline to file an exhaustion-

based summary judgment motion. But McArdle’s extensions were warranted given the

difficulties she encountered in receiving Zavala’s medical records, see Dkt. 49 and Dkt. 55. And

in any event, Zavala was not prejudiced by those delays because the exhaustion deadline is

meant to provide defendants with a chance to resolve the case without having to fully litigate

the merits. Here, Zavala’s proposed amendments would indeed prejudice his opponents, so I

will deny his motions.


                                               2
       This is not to say that Zavala is forbidden from using evidence about injuries or pain

caused by the metal as he litigates his claims about the lack of adequate treatment he received

for back pain. He alleged that he was in constant pain for years, so part of his lawsuit is already

about defendants’ treatment of that longer-term pain. But he will not be able to proceed

directly on claims that defendants subjected him to an MRI despite knowing he has metal rods

in his back.

       Zavala also asks the court to include the Wisconsin Injured Patients and Families

Compensation Fund as a defendant, because it “is the supplemental insurer for defendants.”

Dkt. 94. The state responds that is takes no position on the motion because the state

indemnifies current and former employees for all claims arising in the scope of their

employment. That leaves defendant McArdle, who worked for a company contracted by the

state to provide medical care at WSPF. I will give her a final chance to respond about whether

Zavala’s proposed amendment is appropriate.

B. Exhaustion

       Defendant McArdle has filed a motion for summary judgment based on Zavala’s alleged

failure to exhaust his administrative remedies with regard to his claims against her. Zavala’s

claims concern the lack of proper medical treatment following his March 2016 accident.

Zavala’s claims against McArdle concern his interactions with her in April and May 2017.

McArdle says that Zavala never filed a grievance specifically about her care.

       But Zavala did file other grievances about what he believed was a long-term denial of

adequate care for his back. See Dkt. 60-2 and Dkt. 60-3. The grievance examiner rejected one

as duplicative, and Zavala fully exhausted the other. A prisoner need not name any particular

defendant in a grievance to properly exhaust his claim. Jones v. Bock, 549 U.S. 199, 219 (2007).


                                                3
And a prisoner’s grievance about a continuing adverse living condition can reach both forward

and backward to exhaust the entirety of his claim. Turley v. Rednour, 729 F.3d 645, 650 (7th

Cir. 2013). Zavala was not required to mention each specific instance of misconduct by prison

officials in discussing his long-term lack of adequate treatment, so I will deny McArdle’s motion

for summary judgment on exhaustion grounds.

C. Remaining motions

       McArdle and the state defendants have each filed motions for summary judgment on

the merits.1 Zavala did not file opposition materials by his December 10, 2018 deadline.

Instead, he filed a letter saying he would be not able to file responses by the deadline, Dkt. 102,

a motion for extension of time, Dkt. 101, a renewed motion for the court’s assistance in

recruiting him counsel, Dkt. 96, and a motion to dismiss defendants McArdle and Waterman

because he believes that they have perjured themselves, Dkt. 104. I will consider his motion to

dismiss to be one for entry of judgment against those defendants as a sanction.

       Zavala says that his arm and shoulder—presumably on the side he writes with—have

been in pain since he received his flu shot, that he has limited legal library access, that he does

not know how to respond to the summary judgment motions, and that he cannot afford legal

materials. I will grant him an extension of time to submit his summary judgment materials: the

new deadlines are set forth on the order below. But I will not reconsider my previous decisions

denying his motions for the court’s assistance in recruiting counsel. Zavala has proven capable

of filing understandable and reasoned motions throughout the case, so he should be able to set

out his version of events in his summary judgment opposition materials. Without seeing exactly


1
  McArdle field a motion to stay the dispositive motions deadline pending resolution of her
exhaustion motion. Dkt. 66. I will deny that motion as moot.


                                                4
what facts the parties are disputing, I cannot determine whether the case truly involves issues

too complex for Zavala to handle himself. I will direct the clerk of court to send him another

copy of the court’s pretrial conference order that explains how to prepare proposed findings of

fact and responses to defendants’ proposed findings.

       I will deny Zavala’s motion for entry of judgment because he has not provided enough

evidence to prove that such an extreme sanction is appropriate. The court ordinarily assesses

the parties’ versions of events at the summary judgment stage, but Zavala has not submitted a

full response to either of the substantive summary judgment motions, so I cannot tell what

material facts the parties are disputing, or whether defendants’ versions are actually

inconsistent. He is free to renew his motion along with his summary judgment opposition, but

he should be aware that findings of perjury are rare: inconsistences in testimony are often a

result of fallible human memory or other mistakes, not perjury.



                                           ORDER

       IT IS ORDERED that:

       1. Plaintiff Jimmy Zavala’s motions to supplement or amend his complaint to add new
          claims, Dkt. 69 and Dkt. 98, are DENIED.

       2. Defendant Sandra McArdle may have until January 9, 2019, to respond to plaintiff’s
          motion to add the Wisconsin Injured Patients and Families Compensation Fund as
          a defendant, Dkt. 94.

       3. Defendant McArdle’s motion for summary judgment on exhaustion grounds,
          Dkt. 58, is DENIED.

       4. Defendant McArdle’s motion to stay the dispositive motions deadline pending
          resolution of her exhaustion motion, Dkt. 66, is DENIED as moot.

       5. Plaintiff’s motion for an extension of time to file his summary judgment opposition
          materials, Dkt. 101, is GRANTED. Plaintiff may have until January 9, 2019, to



                                              5
   submit his opposition materials. Defendants may have until January 21, 2019, to
   file their respective replies.

6. Plaintiff’s motion for the court’s assistance in recruiting him counsel, Dkt. 96, is
   DENIED without prejudice.

7. The clerk of court is directed to send plaintiff a copy of the court’s pretrial
   conference order, Dkt. 37.

8. Plaintiff’s motion for entry of judgment as a sanction, Dkt. 104, is DENIED without
   prejudice.

Entered December 14, 2018.

                                    BY THE COURT:

                                    /s/
                                    ________________________________________
                                    JAMES D. PETERSON
                                    District Judge




                                       6
